Citation Nr: 0902836	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for post-traumatic chondromalacia of the left knee 
with instability.  

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee with limitation of 
motion.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran reports active service from March 1969 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2001, the RO continued a 20 percent rating for 
the service-connected left knee condition.  The veteran did 
not file a timely appeal of that decision, but in February 
2002, though his representative, he requested an additional 
rating under Code 5010, based on limitation of motion.  The 
February 2003 rating decision denied service connection for 
arthritis of the left knee and proposed the reduction of the 
rating for post traumatic chondromalacia to 10 percent.  A 
June 2003 rating decision withdrew the proposed reduction and 
continued the 20 percent rating for the post traumatic 
chondromalacia.  A January 2005 RO decision granted service 
connection for arthritis of the left knee with limitation of 
motion rated as 10 percent disabling under Codes 5010-5261, 
effective in February 2002.  The RO characterized the 
condition as arthritis of the left knee with limitation of 
motion associated with post-traumatic chondromalacia of the 
left knee with instability.  The Board finds this reference 
to instability to be surplus and confusing because this 
disability is being rated on limitation of motion, not 
instability.  Therefore, the Board has dropped the phrase 
"associated with post-traumatic chondromalacia of the left 
knee with instability" from this issue.  The January 2005 RO 
decision reduced the rating for post-traumatic chondromalacia 
of the left knee with instability from 20 percent to 10 
percent, effective the date of the grant of service 
connection for arthritis, in February 2002.  This resulted in 
a continuance of the veteran's combined 20 percent rating.  

This matter was previously before the Board in October 2006, 
at which time the issue of an increased disability rating for 
post-traumatic chondromalacia of the left knee with 
instability rated as 20 percent from March 28, 1998, and 
rated as 10 percent from February 27, 2002, was denied.  The 
Board also determined that it did not have jurisdiction over 
the issue of entitlement to a disability rating greater than 
10 percent for arthritis of the left knee with limitation of 
motion associated with post-traumatic chondromalacia of the 
left knee with instability.  

In July 2007 the veteran and VA filed a Joint Motion for 
Remand with the United States Court of Appeals for Veterans 
Claims (Court) to vacate and remand the Board's October 2006 
decision.  In July 2007, the Court issued an Order granting 
the motion, thereby vacating the Board's October 2006 
decision, and remanding the case to the Board for 
readjudication consistent with the motion.  

In November 2007, the Board addressed the issues of 
entitlement to an increased disability rating for post-
traumatic chondromalacia of the left knee with instability 
rated as 20 percent from March 28, 1998, and rated as 10 
percent from February 27, 2002; and entitlement to a 
disability rating greater than 10 percent for arthritis of 
the left knee with limitation of motion associated with post-
traumatic chondromalacia of the left knee with instability.  
The case was remanded for examination of the veteran and, if 
the RO determined that rating reduction was warranted, proper 
notice.  That examination was conducted in February 2008.  By 
an August 2008 rating decision, the RO restored the 20 
percent rating, effective the date of the previous reduction, 
February 27, 2002.  The February 2008 RO decision proposed to 
reduce the rating for left knee instability from 20 to 10 
percent.  There is no record of the veteran disagreeing with 
that proposal.  The case is now returned to the Board for 
appellate review. 

The back claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 decision by the RO.  It is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The service-connected post-traumatic chondromalacia of 
the left knee with instability is manifested by no more than 
slight instability with the anterior and posterior cruciate 
ligaments within normal limits and the medial and lateral 
collateral ligaments having only slight instability.  

2.  The left knee has a normal range of motion from 0 to 140 
degrees; however, after repetitive use, pain, fatigue, and 
lack of endurance limit joint function by an additional 5 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for post-traumatic chondromalacia of the left knee 
with instability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 5257 (2008).  .  

2.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5003, 5010, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Notices that fully complied with the requirements of the VCAA 
was sent to the claimant in June 2002, before the RO 
decision, and in January 2007.  In accordance with the 
holding of the Court, in Vasquez v. Peak, 22 Vet. App. 37 
(2008), another letter was sent to the veteran, in May 2008, 
informing him of the rating criteria.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2008.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained, including VA clinical records.  The veteran has had 
VA examinations.  Medical opinions have been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2008).  
In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied 
the principles of DeLuca to the rating of knees.  

Where a joint is actually painful, unstable or malaligned, 
the regulations provide that at least a minimum compensable 
rating will be assigned.  38 C.F.R. § 4.59 (2008).  This 
minimum compensable rating, 10 percent has already been 
assigned.  Section 4.59 also recognizes that crepitation (a 
crackling sound often heard with chondromalacia) is to be 
considered, although the regulation does not provide an 
additional rating for crepitation.  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2008).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2008).  

The Board has considered the several criteria for rating the 
knee.  There is no evidence of malunion or non-union of the 
femur ratable under Code 5255.  There is no evidence of 
ankylosis ratable under Code 5256.  There is no evidence that 
the left knee has a dislocated semi-lunar cartilage 
(meniscus) with frequent episodes of locking, pain, or 
effusion into the joint ratable at 20 percent disabling.  
38 C.F.R. Part 4, Code 5258.  The veteran had a partial 
medial menisectomy in February 1996.  Code 5259 provides a 
maximum rating of 10 percent for post-surgical residuals 
following removal of the semi-lunar cartilage.  Since the 
veteran is already compensated for the type of symptoms 
associated with cartilage removal, pain, subluxation, 
instability, limitation of motion and crepitance, an 
additional rating cannot be assigned under these criteria.  
38 C.F.R. § 4.7 (2008).  Currently, there is no limitation of 
extension, or straightening, ratable under Code 5261.  There 
is no evidence of service-connected malunion or non-union of 
the tibia or fibula, ratable under Code 5262.  The December 
2002 X-rays revealed the tibial tuberosity was not completely 
fused with the tibia and in the radiologist opinion, this was 
a developmental variation; not a malunion or nonunion.  There 
is no evidence of genu recurvatum, ratable under Code 5263.  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2008).  Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45 (1998), with 
respect to pain, do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The VA General Counsel has determined 
that a knee disability can be rated under Code 5257 for 
instability and can also be rated for limitation of motion, 
if the evidence shows that both types of impairment are 
present.  The key is that different manifestations are being 
rated.  VAOPGCPREC 23-97 (July 1, 1997).  See also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The evaluation of the 
same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2008).

Discussion

The Board has reviewed the history of the service-connected 
left knee injury.  The service medical records for the 
veteran's first period of service were not received.  When 
seen in October 1971, the veteran gave a history of being 
blown out of a 15 foot high tower while serving in Vietnam.  
He reportedly fractured his knee and was hospitalized for 3 
months.  He complained of locking and giving way with 
occasional effusion.  Physical examination was negative but 
he was excused from physical training.  The veteran's knee 
complaints continued.  October 1974 X-rays were read as 
showing the bony architecture was grossly within normal 
limits.  The knee joint was well maintained.  There was no 
evidence of a recent fracture but there was an evulsion type 
fragment along the anterior tibial tuberosity, which was 
thought to be secondary to previous Osgood-Schlatter's 
disease.  No other bony or soft tissue abnormality was noted   
In September 1976, the X-rays of the left knee were 
interpreted as disclosing a slight irregularity in the region 
of the tibial tuberosity, which probably represented normal 
ossification that occurred in the area.  The study was 
otherwise within normal limits.  The veteran was seen for an 
orthopedic consultation in December 1976.  He reported left 
knee pain, especially with weather changes and stairs, 
occasional giving way, and one episode of locking.  The range 
of knee motion was from 0 to 130 degrees.  There was no 
effusion.  There was 2+ crepitance, marked subpatellar 
tenderness, and positive apprehension.  There was no gross 
instability.  It was noted that X-rays showed an irregular 
tibial tubercle.  The impression was post-traumatic 
chondromalacia.  

In April 1977, an RO granted service connection for post-
traumatic chondromalacia of the left knee, assigning a 10 
percent rating under Code 5257.  Code 5257 reads "other 
impairment of the knee, recurrent subluxation or lateral 
instability."  Sometimes, it is used to evaluate recurrent 
subluxation or lateral instability.  In other cases, such as 
this one, it is used to evaluate "other impairment of the 
knee," such as the veteran's injury residuals.  In this 
case, it was used to assign a 10 percent rating consistent 
with 38 C.F.R. § 4.59, which indicates at least a minimum 
compensable rating for pain manifested by crepitus.   

In February 1996, the veteran had a left knee arthroscopy 
with drilling of osteochondritis dissecans (OCD) and partial 
medial menisectomy.  

The Board has considered all the evidence of record.  The 
file contains extensive VA clinical notes reflecting the 
veteran's complaints of pain.  However, most of these notes 
do not provide information to rate the extent of the 
disability, so they will not be set forth in detail.  

A VA clinical note, dated in March 2001, shows the veteran 
complained of left knee instability.  He had worn a brace but 
did not currently use one.  He complained of left knee pain 
and stiffness.  Examination showed a full range of motion.  
There was pain in the left knee.  The anterior joint line was 
tender on movement of the patella.  Both knees had prominent 
tibial tuberosity degenerative changes.  There were no 
effusions.  The remainder of the examination was 
unremarkable.  The diagnoses were arthralgia and degenerative 
joint disease. 

In June 2002, the veteran's left knee was examined for VA.  
He presented with a history of knee trauma in Vietnam.  He 
reported that he would sometimes have locking, pain, and 
swelling of the knee with fluid accumulation.  He said he was 
unable to do activities such as push a lawnmower, garden, 
shop, walk, climb stairs, or vacuum.  He was able to brush 
his teeth, shower, cook, dress himself, and drive a car.  He 
was a guard and had been at the same job for approximately 30 
years.  

The examiner found a normal posture and normal gait.  Leg 
lengths measured 101 centimeters on the right and 102 
centimeters on the left.  There was no evidence of abnormal 
weight bearing.  He wore a brace on his left knee.  He had 
slight prepatellar swelling or fullness.  Left knee flexion 
was performed to 130 degrees with extension to -10 degrees, 
with pain starting at -20 degrees.  The "DeLuca" issues 
appeared to be pain, weakness, and instability.  The drawer 
test was slightly positive with McMurray's test moderately 
positive.  There was no evidence of fatigue, lack of 
endurance, or incoordination.  The X-ray of the left knee was 
read as being normal.  There was a bony prominence of the 
tibial tubercle, which was most likely developmental.  

In November 2002, the examiner, who did the June 2002 
examination, provided an addendum to clarify the examination, 
including the range of motion.  It was noted that the veteran 
presented with a brace on his left knee.  He had slight 
prepatellar swelling or fullness in the left knee.  Flexion 
went to 130 degrees with pain at 120 degrees.  Extension went 
to -10 degrees with pain starting at -20 degrees.  The 
veteran stated he could not flex or extend his left knee 
beyond 130 degrees and -10 degrees, respectively.  The drawer 
test was slightly positive.  McMurray's test was moderately 
positive.  Pain, weakness, incoordination and instability 
with pain had a major impact.  There were no findings of 
fatigue or lack of endurance on examination.  

The December 2002 VA X-ray studies disclosed mild spurring 
both medial and laterally, as well as minimal femoro-patellar 
joint spurring.  It was noted that the tibial tuberosity was 
not completely fused with the tibia, representing a 
developmental variation.  

The report of the January 2007 examination of the veteran's 
knees for VA shows that the veteran reported an injury in 
service followed by pain for 37 years.  The veteran reported 
weakness and giving way on prolonged standing and walking, 
stiffness on prolonged sitting, heat on prolonged sitting or 
lying down, and locking on prolonged sitting, standing, and 
walking.  The pain was constant.  The veteran's assessment of 
the pain was 8/10.  It could be elicited by physical activity 
or come on by itself.  It was relieved by rest and 
medication.  It did not cause incapacitation, but there was 
functional impairment with prolonged standing and walking, as 
well as stairs.  

The left knee had a level scar status post arthroscopic 
surgery and 3 scope scars (1 lateral, 1 inferior to the 
patella and 1 medial) each measuring 1 centimeter by 1 
centimeter.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss inflammation, 
edema, keloid formation, hypopigmentation, hyperpigmentation, 
or abnormal texture.  These objective findings show that 
there was no basis for an additional compensable rating for 
the scars.  38 C.F.R. § 4.118 (2008).  

Leg length measurements were equal.  There were no signs of 
abnormal weight bearing.  Posture was within normal limits.  
The veteran's gait was abnormal due to left knee limitation 
of motion and left lower extremity distal weakness.  The 
veteran did not require any assistive devices for ambulation.  
X-ray studies showed the knee to be within normal limits.  

Examination of the left knee revealed tenderness and 
crepitus.  Left knee joint function was limited after 
repetitive use by pain, fatigue, weakness and lack of 
endurance.  The pain had the major impact.  Repetitive use 
did not result in incoordination.  The additional limit of 
joint function was 6 degrees.  This limitation of motion 
would meet the requirements for a 10 percent rating under 
diagnostic code 5003, which provides a 10 percent rating 
where there is some limitation of motion.  However, it does 
not meet the any applicable criteria for a higher rating.  
Particularly, it does not approximate the limitation of 
flexion to 30 degrees required for the next higher rating 
under Code 5260.  38 C.F.R. § 4.7 (2008).  

Stability testing of the left knee disclosed the anterior and 
posterior cruciate ligaments to be within normal limits.  The 
medial and lateral collateral stability test of the left knee 
was abnormal with, in the examiner's opinion, slight 
instability.  Tests of the medial and lateral menisci were 
within normal limits.  

The examiner felt the diagnosis of post traumatic 
chondromalacia of the left knee with instability should be 
changed to status post left knee surgery with scarring and 
instability because of the history of surgery and scarring, 
as well as difficulty with prolonged standing and walking and 
stairs, as well as objective scarring and positive clinical 
signs.  The examiner remarked that the effect of the 
condition on the veteran's usual occupation and daily 
activities was difficulty with prolonged standing and 
walking, as well as difficulty with stairs.  

The report of the February 2008 examination for VA shows the 
veteran recounted a left knee injury in service.  He reported 
having left knee pain for 30 years.  The pain was constant 
and traveled to the left knee.  It was characterized by 
burning, aching and cramping.  He felt the pain level was 
10/10.  He complained of weakness, swelling, giving way, and 
locking.  He did not have stiffness, heat, redness, lack of 
endurance, fatigability, or dislocation.  The pain came on by 
itself or could be elicited by physical activity.  It was 
relieved by rest and medication.  

Examination of the knee disclosed two medial and one lateral 
scars, each measuring about one centimeter by one centimeter, 
from an arthroscopy.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  Here again, there 
was no basis for a compensable rating for the scars.  
38 C.F.R. § 4.118 (2008).  

The veteran's posture and gait were within normal limits.  
Leg lengths were equal.  There were no signs of abnormal 
weight bearing.  The left knee had tenderness and crepitus.  
There was no edema, effusion, weakness, redness, heat, 
guarding of movement, or subluxation.  There was no genu 
recurvatum or locking pain.  The range of motion of both 
knees went from 140 degrees flexion to 0 degrees extension.  
This is a normal range of motion.  38 C.F.R. § 4.71, Plate II 
(2008).  It does not approximate any applicable criteria for 
a compensable rating.  38 C.F.R. § 4.71a (2008).  On the 
left, there was no weakness or incoordination after 
repetitive use.  Joint function was additionally limited 
after repetitive use by pain, fatigue, and lack of endurance.  
The pain had a major functional impact.  These factors were 
estimated to limit joint function by an additional 5 degrees.  
Such a limitation of motion would qualify for a 10 percent 
rating under Code 5003, but it would not approximate the 
limitation of flexion to 30 degrees, which is required for 
the next higher rating under Code 5260.  

Turning to the question of instability, anterior and 
posterior cruciate ligaments of the left knee had stability 
within normal limits.  The medial and lateral collateral 
ligament stability was, in the opinion of the examiner, 
abnormal with slight instability.  Testing of the medial and 
lateral menisci was within normal limits.  The diagnosis of 
arthritis/post traumatic chondromalacia, left knee was 
changed to left knee arthritis, post traumatic chondromalacia 
and status post left knee surgery with scarring and 
instability.  The reason for the change was that subjectively 
there was pain and giving way, and objectively there were 
surgery, scarring, and other positive clinical findings.  The 
examiner remarked that the effect of the veteran's usual 
occupation was none and the effect on his daily activities 
was none.  

Conclusion

The Joint Motion for Remand particularly challenged the 
Board's previous assessment that the disability was slight.  
Since the anterior and posterior cruciate ligaments of the 
left knee had stability within normal limits, and the medial 
and lateral collateral ligament instability was slight, in 
the opinion of the examiner, the Board concludes that these 
findings from a competent medical witness support the 
assessment that there is no more than slight instability.    

The veteran may feel that the symptoms of his service-
connected left knee disorder disable him to such an extent 
that higher or additional ratings are warranted.  However, in 
determining the extent of the disability and whether the 
criteria for a higher rating have been met, the objective 
findings of the trained medical professionals are 
significantly more probative than the veteran's subjective 
complaints.  

The left knee instability is currently rated as 20 percent 
disabling.  The next higher rating and the highest based on 
subluxation or instability is 30 percent and it requires a 
severe subluxation or instability.  In this case, there is 
simply no competent evidence of that level of subluxation or 
instability.  Moreover, the medical examiner has repeatedly 
expressed the opinion that the anterior and posterior 
cruciate ligaments of the left knee had stability within 
normal limits, while the medial and lateral collateral 
ligaments had slight instability.  This clearly does not 
approximate the severe instability required for the next 
higher, 30 percent, rating.  Similarly, while there is some 
limitation of motion, which qualifies for a 10 percent 
rating, the limitation of flexion does not come close to the 
ranges required for higher ratings based on limitation of 
motion.  Here again, the medical reports outweigh the 
veteran's complaints by a wide margin.  The findings of the 
trained medical professionals provide a preponderance of 
evidence in this case.  That preponderance of the evidence is 
against the claim.  Thus, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  At no time during the rating 
period has the instability or limitation of motion 
approximated the criteria for a higher rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for post-
traumatic chondromalacia of the left knee with instability is 
denied.  

A disability rating in excess of 10 percent for arthritis of 
the left knee with limitation of motion is denied.  


REMAND

A VA clinical note dated in January 2006 shows the veteran 
complained of back pain and asked for an opinion to the 
effect that his service-connected left knee arthritis at 
least as likely as not aggravated problems including his low 
back.  The note indicates that the doctor deferred to the 
orthopedic service or a compensation and pension service 
examiner.  However, there is no record of an opinion being 
rendered.  

VCAA requires an examination and medical opinion if there is 
competent evidence of a current disability and the lay or 
medical evidence (including statements of the claimant) 
indicates the disability may be connected to service.  
38 U.S.C.A. § 5103A(d).  Here, the veteran has arthritis in 
his back and his statements asserted that it is connected to 
service through his service-connected knee disorder.  Under 
these circumstances, law requires a medical examination and 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination of his back.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
tests or studies should be done.  The 
examiner should provide complete 
reasons for his opinions on the 
following:

The February 2007 X-ray studies, and 
any more recent ones, should be 
compared with those done in November 
2004.  

a.  What is the veteran's current back 
diagnosis?  

b.  Is it at least as likely as not 
that the veteran's current back 
disorder was caused by his service-
connected left knee disability?  

c.  Is it at least as likely as not 
that the veteran's service-connected 
left knee disability caused his back 
disorder to increase in severity beyond 
its natural progress?  

d.  If the service-connected left knee 
disability caused part of the current 
back disorder, or caused an increase in 
severity beyond its natural progress, 
what part of the back disorder is the 
result of the service-connected left 
knee disability?  

All opinions should be to the standard 
of "at least as likely as not."  The 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.  

2.  Thereafter, the RO should readjudicate 
the back claim in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


